In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 15-591V
                                   Filed: September 11, 2015
                                           Unpublished

****************************
KATHY COX,                 *
                           *
              Petitioner,  *                               Attorney Fees and Costs; Stipulation;
                           *                               Special Processing Unit (“SPU”)
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *

                                        *
                         Respondent.    *
                                        *
****************************
Andrew Downing, Van Cott & Talamante, PLLC, for petitioner.
Traci Patton, U.S. Department of Justice, Washington, DC, for respondent.



                        DECISION ON ATTORNEY FEES AND COSTS1

Dorsey, Chief Special Master:

       On June 10, 2015, Kathy Cox filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the “Vaccine
Act” or “Program”]. Petitioner alleged that as a result of an influenza [“flu”] vaccination
on October 9, 2014, she suffered a shoulder injury related to vaccine administration
[“SIRVA”]. Petition at 1. On September 4, 2015, a decision issued awarding
compensation to petitioner based on respondent’s Proffer.

      On September 10, 2015, the parties filed a Stipulation of Attorneys’ Fees and
Costs. According to the stipulation, the parties agree upon an award of $14,000.00. In
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioners have 14 days to identify
and move to redact medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
accordance with General Order #9, petitioner’s counsel represents that petitioner
incurred no out-of-pocket expenses.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300 aa-15(e). I find the proposed amount to be reasonable.

      Accordingly, I award the total of $14,000.003 as a lump sum in the form of a
check jointly payable to petitioner and petitioner’s counsel, Andrew D. Downing,
Esq.

        The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.

                                         s/Nora Beth Dorsey
                                         Nora Beth Dorsey
                                         Chief Special Master




3
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from charging or collecting fees (including
costs) that would be in addition to the amount awarded herein. See generally Beck v. Sec’y, HHS, 924
F.2d 1029 (Fed. Cir.1991).

4
  Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
See Vaccine Rule 11(a).


                                                     2